ON REHEARING.
This court, at a prior term, adopted the opinion of Commissioner REYNOLDS and thus affirmed the judgment. A rehearing was granted and the cause was resubmitted at the present term of this court.
We have again examined the record and briefs and have arrived at the conclusion that in the opinion heretofore adopted the facts were correctly stated and that the legal principles therein announced are sound.
We consider it proper to say that when the appellants and Harwood joined in the motion requesting the trial court to permit them to withdraw the damages awarded in the report of the commissioners, each of said defendants entered a general appearance and none of them could thereafter disappear.
We therefore adopt the opinion written by Commissioner REYNOLDS as the decision of this court, and the judgment is affirmed as expressed in said opinion. Sperry, C., concurs.